[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________  ELEVENTH CIRCUIT
                                                               APRIL 22, 2009
                               No. 08-14918                  THOMAS K. KAHN
                           Non-Argument Calendar                  CLERK
                         ________________________

                       D.C. Docket No. 07-00340-CR-WS

UNITED STATES OF AMERICA,

                                                        Plaintiff-Appellee,

      versus

LAMETRIS DESHUN WILLIAMS,

                                                        Defendant-Appellant.

                        __________________________

                  Appeal from the United States District Court
                     for the Southern District of Alabama
                        _________________________

                                (April 22, 2009)

Before CARNES, WILSON and COX, Circuit Judges,

PER CURIAM:

      Arthur J. Madden III, appointed counsel for Lametris Deshun Williams in this

direct criminal appeal, has moved to withdraw from further representation of the
appellant, because, in his opinion, the appeal is without merit. Counsel has filed a

brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493

(1967). Our independent review of the entire record reveals that counsel’s assessment

of the relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Williams’s conviction and sentence are AFFIRMED.




                                          2